PER CURIAM.
We initially accepted for review Muben-Lamar, L.P. v. Department of Revenue, 763 So.2d 1209 (Fla. 1st DCA 2000), on the basis of express and direct conflict with Kuro, Inc. v. State Department of Revenue, 713 So.2d 1021 (Fla. 2d DCA 1998). See art. V, § 3(b)(3), Fla. Const. Upon further consideration, we determine that jurisdiction was improvidently granted. Accordingly, we hereby dismiss review of this cause.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.